           Case 1:17-vv-01824-UNJ Document 26 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1824V
                                   Filed: September 20, 2018
                                         UNPUBLISHED


    MARK PFEIFER, as Administrator of
    the Estate of RONALD VINCENT
    PFEIFER, deceased,                                       Special Processing Unit (SPU);
                                                             Ruling on Entitlement; Concession;
                        Petitioner,                          Table Injury; Influenza (Flu) Vaccine;
    v.                                                       Guillain-Barre Syndrome (GBS)

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Kate Gerayne Westad, Larkin, Hoffman, et al., Ltd., Minneapolis, MN, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On November 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that Decedent, Ronald Vincent Pfeifer, suffered
Guillain-Barré Syndrome (“GBS”) and respiratory failure which resulted in his untimely
death on November 26, 2015, as a direct result of the influenza vaccination and/or
influenza and Prevnar 13 vaccinations he received on October 29, 2015. Petition at ¶¶
1, 4. Petitioner further alleges that he is administrator of the estate of Ronald Vincent
Pfeifer and has not filed another petition or collected an award or settlement for

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-01824-UNJ Document 26 Filed 10/24/18 Page 2 of 2



decedent’s death, alleged to have been vaccine caused. Id. at ¶¶ 2, 9. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On September 20, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states “it is respondent’s position that
petitioner has satisfied the criteria set forth in the revised Vaccine Injury Table (Table)
and Qualifications and Aids to Interpretations (QAI), which afford petitioner a
presumption of causation for Mr. Pfeifer’s alleged vaccine-related injury.” Id. at 3-4.
Respondent further states “the cause of Mr. Pfeifer’s death was attributed to his GBS,
and thus was a sequela of his Table injury.” Id. at 4 (citation omitted).

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master
